Exhibit September 8, 2008 Board of Directors TurboChef Technologies, Inc. Six Concourse Parkway, Suite Atlanta, GA 30328 Re: Registration Statement on Form S-4 of The Middleby Corporation, Filed September 8, Gentlemen: Attached is our opinion letter, dated August 12, 2008, with respect to the fairness from a financial point of view to the holders of the outstanding shares of common stock, par value $0.01 per share, of TurboChef Technologies, Inc. (the “Company”) of the Consideration (as defined in the opinion letter) to be received by such holders pursuant to the Agreement and Plan of Merger, dated as of August 12, 2008, by and among The Middleby Corporation (“Middleby”), Chef Acquisition Corp., a wholly owned subsidiary of Middleby, and the Company. The foregoing opinion letter is provided for the information and assistance of the Board of Directors of the Company in connection with its consideration of the transaction contemplated therein and is not to be used, circulated, quoted or otherwise referred to for any other purpose, nor is it to be filed with, included in or referred to in whole or in part in any registration statement, proxy statement or any other document, except in accordance with our prior written consent.We understand that the Company has determined to include our opinion in the above-referenced Registration Statement. In that regard, we hereby consent to the reference to our opinion under the captions “Summary – Questions and Answers about the Merger,” “Summary – Other Information
